PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,568,798
Issued: October 29, 2013
Application No. 13/262,456
Filed: 30 Sep 2011
For: Production and Extraction of Procyanidins from Plant Cell Cultures

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.378(b), filed March 22, 2022, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision. Extension of this two-month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 USC 704.

This patent expired on October 29, 2017 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The petition fails to satisfy requirements (1). Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of a maintenance fee.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

With regard to the expiration of the patent, on behalf of patentee Margot De Crignis asserts:

The 3 ½ year maintenance fee for U.S. Patent No. 8,568,798 was due on October 30, 2017 and the 7 ½ year maintenance fee for U.S. Patent No. 8,568,798 was due on October 29, 2021. The delay in payment of the 3 ½ year maintenance fee and the 7 ½ year maintenance fee for this patent was unintentional. Specifically, the internal, company decision to pay the maintenance fees for this patent was not timely communicated to outside, U.S. counsel because of an incorrect assumption that outside counsel had already been instructed to pay the maintenance fees and/or that outside, U.S. counsel received standing instructions to pay the required maintenance fees. Moreover, this delay in timely communication was due to an oversight/breakdown in the established chain of communication and responsibility caused by a change in relevant personnel preceding the maintenance fee due dates in a period where the company and its affiliates were reorganized. In light of the foregoing, we ask that you accept the late payment of the 3 ½ year maintenance fee and the 7 ½ year maintenance fee, together with the required petition fees and accompanied petition, and grant this petition to revive U.S. Patent No. 8,568,798.

The USPTO remains concerned with three periods of delay. Petitioner is reminded that the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 USC 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay petitioner must further address on renewed petition is the delay in payment of the maintenance fee that resulted in the expiration of this patent. The petition does not specify what procedures, if any, were in place to ensure that the 3.5-year maintenance fee would be timely paid. The petition does not indicate who patentee entrusted to ensure that the maintenance fee would be timely paid. To the extent that procedures were in place to monitor the patent to ensure that the maintenance fee would be timely paid, the limited information provided by Margo De Crignis fails to establish that the failure to timely remit the 3.5-year maintenance fee was unintentional.

The second period of delay petitioner must further address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). Petitioner must explain why the instant petition was not filed until March 22, 2022. 

The petition does not indicate when patentee discovered that the patent was expired. Further, the petition does not indicate what circumstances led to the discovery that the patent was expired. There is no indication in the petition what and when action ensued after the discovery that the patent was expired to seek reinstatement. Accordingly, it cannot be found that the entire delay, from the time that the maintenance fee was due until the filing of a grantable petition, has been unintentional.

The third period of delay petitioner must further address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b). Petitioner continues to bear the burden of establishing that the entire period of time, from the time that the maintenance fee was due until the filing of a grantable petition, has been unintentional.

Any request for reconsideration of this decision should address the issues set forth herein.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions